DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 2, 2021.  Claims 1, 8, and 15 are amended by the Applicant.  Claims 1 – 23, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 8, and 15, the combination of Cecchi and Prabhu does not disclose or suggest the amendments claim limitations.
b)	Regarding Claims 4, 6, 8, 9, 11, 13, 14, 18, and 20, the combination of references does not disclose the recited claims.
c)	Regarding Claims 3, 10, and 17, the combination of references does not disclose the recited claims.
d)	Regarding Claims 5, 12, and 19, the combination of references does not disclose the recited claims.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the arguments are moot based on the new grounds of rejection necessitated by amendment.
nd Para.].  However, as indicated in the previous action, the chat bots Johnson is referring to is shown in a scenario where it is responding to messages received in a conversation that the chat bots are a party in [See Johnson, Fig. 5, Para. 0056-59].  While it is accurate that Johnson’s Abstract indicate a system and method of improving responses generated by a chatbot in conversation applications, it does not preclude the use of information disclosed in a reference that describe and show how chatbots can be used in messaging system.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Cecchi, Prabhu, and Johnson were used in the rejection.  The Applicant is silent as to the references other than Johnson with respect to the claimed limitations.
Furthermore, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are regarding online messaging systems and how agents can improve the overall experience of the user by mitigating unwanted online behavior.

th Para.].  However, as indicated in the previous action, Maude was used to disclose the various ways a user can be moderated in an online chat, such as deleting messages and banning users [Para. 0004-5, 0049].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Cecchi, Prabhu, Johnson, and Maude were used in the rejection.  The Applicant is silent as to the references other than Maude with respect to the claimed limitations.
Furthermore, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are regarding online messaging systems and how agents can improve the overall experience of the user by mitigating unwanted online behavior.
4.	With regards to d), the Applicant opines that de Bayser does not disclose the monitoring of online activity to detect and mitigate online bullying [See Remarks, Pg. 16, 5th Para.].  As indicated before, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Cecchi, Prabhu, 
Furthermore, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are regarding online messaging systems and how agents can improve the overall experience of the user within the systems.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
5.	Regarding Claims 1, 8, and 15, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The amendment recites “identifying the chronology of sending the messages” where it is not described in the specification as to how one in the art would 
6.	 Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding Claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 8, and 15 recites the broad recitation “identifying a user who sent a message,” and the claim also recites in brackets “(user id, username, login, email),” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

8.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
9.	Regarding Claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 8, and 15 recites the broad recitation “determine which of the one or more users is a potential offender,” and the claim also recites “determining who is a real offender,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear if the two limitations are regarding the same user or different users.
10.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
11.	Regarding Claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 8, and 15 recites the broad recitation “determine…which of the one 
12.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
13.	Regarding Claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 8, and 15 recites the broad recitation “receiving an input from one or more users,” and the claim also recites “identifying a user who sent a message” and “process data including user’s gender, age, ethnicity, location, and statistics regarding user’s activity,” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear if the limitations are regarding the same user or different users.  It is also unclear if the limitations referring to “one or more users” applies to “a user who sent a message” or “data including user’s gender, age, ethnicity, location, and statistics regarding user’s activity.”
Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
15.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitations of “determining which relations are related to which persons and hence determining who is a real offender and who is a victim” is not associated with or related to any of the previous limitations within the claim and does not indicate who or how this limitation is connected to the rest of the claim..
16.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
17.	Regarding Claims 1, 8, and 15, the claims recite the limitation "the intervention process data" in which it is not previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.
18.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are also rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496